Case: 17-30823      Document: 00514655776         Page: 1    Date Filed: 09/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-30823                             FILED
                                  Summary Calendar                   September 25, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER FRANK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:98-CR-207-7


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Frank, federal prisoner # 01160-748, appeals the denial of
his motion urging the district court “to ask the United States Attorney Office
to exercise their discretion to agree to an order vacating [his drug conspiracy
conviction and resulting life sentence] based upon several changes in the law”
so that he could be resentenced. As explained below, Frank’s motion was a
“meaningless, unauthorized motion” that lacked any jurisdictional basis. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30823     Document: 00514655776      Page: 2   Date Filed: 09/25/2018


                                  No. 17-30823

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994); see also Veldhoen v.
United States Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994) (“Absent
jurisdiction conferred by statute, district courts lack power to consider
claims.”).
      A district court’s power to correct or modify a criminal sentence “is
limited to those specific circumstances enumerated by Congress in 18 U.S.C.
§ 3582(b).” United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997); see
§ 3582(b), (c). Of the available avenues for relief, Federal Rule of Criminal
Procedure 35 does not apply here, as Frank’s motion and circumstances do not
fit within any of the provisions of that rule. The motion likewise could not have
been filed pursuant to either 18 U.S.C. § 3742 or § 3582(c). Regarding § 3742,
Frank’s direct appeal ended in 2003. As to § 3582(c), Frank, not the Bureau of
Prisons, filed the motion seeking the exercise of prosecutorial discretion, and
he did not base his request for relief on any retroactive amendment to the
Sentencing Guidelines. Finally, to the extent Frank’s motion attacked errors
at sentencing, the district court did not have jurisdiction to construe the motion
as a 28 U.S.C. § 2255 motion because Frank previously filed an unsuccessful
§ 2255 motion and he has not obtained authorization from this court to file a
second or successive § 2255 motion. See Hooker v. Sivley, 187 F.3d 680, 681-
82 (5th Cir. 1999).
      In addition, Frank’s motion did not qualify as a writ of audita querela as
his arguments are premised on “[p]urely equitable grounds for relief,” which
“do not justify the issuance of [the] writ.” United States v. Miller, 599 F.3d 484,
488 (5th Cir. 2010).
      Frank does not assert that his motion was brought under any of the
above-discussed categories of postconviction motions or the writ. Rather, he
contends that he is eligible for relief under United States v. Holloway, 68



                                        2
    Case: 17-30823     Document: 00514655776     Page: 3   Date Filed: 09/25/2018


                                  No. 17-30823

F. Supp. 3d 310 (E.D.N.Y. 2014), and argues that the Government has the
prosecutorial discretion to agree to an order vacating his conspiracy conviction
and reducing his life sentence. However, Holloway is not binding on this court,
and the facts of Frank’s case are sufficiently distinguishable from those at issue
in Holloway so as to render it inapplicable. See id. at 311-14 & n.2.
      The judgment of the district court is AFFIRMED.




                                        3